PER CURIAM.
The employer and carrier contest the deputy commissioner’s finding that claimant sustained permanent impairment based on the American Medical Association’s Guide to the Evaluation of Permanent Impairment. Additionally, the employer and carrier contest the assessment of a reasonable attorney’s fee in favor of claimant’s counsel. We find the record supports the deputy’s conclusion that the impairment rating given by Dr. Baker was based on the AMA Guide. Thus, we affirm that portion of the order. However, we agree that the award of attorney’s fee was improper. The employer and carrier admitted the compensability of the accident and paid some benefits. The fact that other benefits were denied does not entitle claimant to an attorney’s fee under § 440.-34(2)(c), Florida Statutes (1979). Four Quarters Habitat, Inc. v. Miller, 405 So.2d 475 (Fla. 1st DCA 1981). The order is therefore reversed insofar as it awards claimant’s attorney a fee. In all other respects, the order is affirmed.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and WIGGINTON, JJ., concur.